Martin, J.,

delivered the opinion of the court.
The plaintiffs claim three hundred and thirty-one dollars ninety-two cents, for supplies furnished the steam-boat Kentuckian. The answer does not deny, but admits the claim. There is a plea of compensation and reconvention for a larger sum, and judgment is prayed against the plaintiffs for the balance.
No evidence whatever is offered in support of these two pleas. Judgment was given for the plaintiffs’ claim alone, and the defendant appealed.
Nothing has been shown in this court in support of the appeal. The plaintiffs and appellees have prayed for the affirmance of the judgment, with damages as for a frivolous appeal.
It is, therefore, ordered, adjudged and decreed, that the judgment of the court below be affirmed, with costs and ten per cent, damages.